DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims of 16 Oct 2020 have been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig 2A #252 is undefined
Fig 2C #241 appears twice to different components. The examiner is taking the understanding that the apex should be labeled as 229 – “crest”. Clarification or correction is requested.
Fig 3C #375a is undefined.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Rejections - 35 USC § 112
Claim(s) 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the seal element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The seal element was introduced in claim 2; however is not defined in the claim ancestry of claim 7 (i.e. claim 1, 3, 4, 6 and 7). Claim 8 depends from claim 7 and therefore is also rejected under indefiniteness.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 20130299192).
Regarding claim 1, Xu discloses a downhole tool for use in a wellbore, the downhole tool comprising:
a double cone (Fig 9A #514) comprising: 

a proximate end (#516); and 
an outer surface (Fig 9A), 
a carrier ring (#544) slidingly engaged with the distal end [#520]; 
a slip (#524) engaged with the proximate end [#516]; and 
a guide assembly (#570, 562, 566 and 560) proximate the slip, wherein the outer surface comprises a first angled surface and a second angled surface (¶0060:3 - “a frustoconical member #514 having a first frustoconical portion 516 and a second frustoconical portion 520 that are tapered in opposing longitudinal directions to one another”).  
Regarding claim 2, Xu discloses the carrier [interpreted as carrier ring #544] further comprising an outer seal element groove (Fig 17 #604), wherein a seal element (Fig 17 #602) is disposed in the outer seal element groove –(“the components herein can be augmented with various materials. In one embodiment, a seal e.g. seal #528, can include a backup seal such as an elastomer material #602, as shown in Fig 17”- ¶0093).  
Regarding claim 3, Xu discloses wherein the first angled surface [516] comprises a first plane that in cross section bisects a longitudinal axis a first angle range of 5 degrees to 10 degrees (see insert below of Xu’s Fig 10), and wherein the second angled surface [520] comprises a second plane that in cross section bisects the longitudinal angle negative to that of the first angle and in a second angle range of 5 degrees to 40 degrees (see insert below of Xu’s Fig 10).  


    PNG
    media_image1.png
    793
    1157
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Roberts (USP 6,164,377).
Regarding claim 4, Xu discloses “a slip ring with the protrustions #574 as slips that bitingly engage a surface such as a wall of a casing or open hole as the sleeve #524 radially expands in response to a first portion #573 of the inner surface #571 engaging a mating surface. The protrusions #574 can circumferentially surround the entirety of the sleeve #524” ¶0076; however does not explicitly disclose wherein the slip [#524] comprises an at least one slip groove that forms a lateral opening in the slip that is defined by a depth that extends from a slip outer surface to a slip inner surface, 
Roberts teaches “a slip assembly for engaging a downhole tool and preventing it from rotating within a casing comprises a frangible ring and a plurality of slip pads supported on the ring, the slip pads preferable engaging the downhole tool by a tongue and groove mechanism” – abstract. Specifically teaching wherein the slip [#524] comprises an at least one slip groove (Fig 2 best identified as #21) that forms a lateral opening (Fig 2) in the slip (Fig 2 #20) that is defined by a depth that extends from a slip outer surface to a slip inner surface, wherein the opening is void of material at a first slip end (Fig 2), and wherein the slip [#20] comprises an at least one insert (#28).
It would have been obvious to one of ordinary skill in the art to substitute the slip ring of Roberts for the slip ring of Xu since the results of the substitution would give predictable slip resistance as was well-known in the art at the time.
Regarding claim 5, Xu of the combination discloses wherein any component of the downhole tool is made of a dissolvable composite material (abstract – “the frustoconical member, sleeve, seal, and seat are disintegrable”).  
Regarding claim 6, Xu of the combination discloses wherein the carrier ring [#544] is configured to elongate by no more than 20% with respect to its original shape without fracturing, (163.217 Us CONV 35”seal #528 also includes a collar #544 that is positioned between the seal #528 and the second frustoconical portion #520. The collar #544 has a wall #548 whose thickness is tapered due to a radially inwardly facing frustoconical surface #552 thereon. The varied thickness of the wall 548 allows for thinner portions to deform more easily than thicker portions” – Xu - ¶0061; “to achieve the sealing properties, the seal 
Regarding claim 7, Xu of the combination discloses wherein the guide assembly [#570, 562, 566 and 560] comprises shear threads (Fig 9A #566 – force failing member), and wherein the seal element (Xu Fig 17 #602 – backup seal explained ¶0093) is not engaged by a cone (interpreted as either side of double cone previously introduced).  
Regarding claim 8, Xu of the combination discloses wherein the double cone further comprises a ball seat (Fig 9A #532 and shown in Fig 9B with ball #578 seated) formed within an inner flowbore (#580); however the combination does not explicitly disclose wherein a longitudinal length of the downhole tool after setting is in a set length range of about 5 inches to about 20 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the downhole tool as required by the design criteria (i.e. pipe size to be isolated). A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955).
Claim(s) 9-12 and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Roberts.
 claim 9, Xu discloses a downhole setting system (Fig 9A #510) for use in a wellbore (#540), the system comprising:
a setting tool assembly (#558); the setting tool assembly further comprising:
a tension mandrel (#560) comprising a first tension mandrel end (uphole) and a second tension mandrel end (downhole); and 
a setting sleeve (Fig 9A #568); 
a downhole tool (#510) comprising: 
a double cone (#514) comprising: 
a distal end (#520); 
a proximate end (#516); and 
an outer surface (Fig 9A), 
a carrier ring (#544) slidingly engaged with the distal end [#520]; 
a slip (#524) engaged with the proximate end [#516]; and 
a guide assembly (Fig 9A #570 and 562) proximate the slip [#524], wherein the tension mandrel [#560] is disposed through (Fig 9A) the downhole tool (#510), and 
wherein a nose nut (#566 – force failing member) is engaged with each of the second tension mandrel end [downhole] and the guide assembly [#570 and #562]. 
Xu discloses “a method for temporarily sealing a downhole element” (¶0094) and “disposing a disintegrable tubular anchoring system herein in a structure (e.g. tubular, pipe, tube, borehole [closed or open] and the like” - ¶0095); however does not explicitly disclose wherein the setting tool is coupled to a workstring.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Roberts, to realize that the setting tool would need to be connected to at least some sort of string (tubular conveyance, wireline or coiled tubing) for the purpose of deploying the tool at the correct location within the borehole.  
Regarding claim 10, Xu of the combination discloses wherein the outer surface comprises a first angled surface (#516) and a second angled surface (#520).  
Regarding claim 11, Xu of the combination discloses wherein the first angled surface [516] comprises a first plane that in cross section bisects a longitudinal axis a first angle range of 5 degrees to 10 degrees (see insert below of Xu’s Fig 10), and wherein the second angled surface [520] comprises a second plane that in cross section bisects the longitudinal angle negative to that of the first angle and in a second angle range of 5 degrees to 40 degrees (see insert below of Xu’s Fig 10).  



    PNG
    media_image1.png
    793
    1157
    media_image1.png
    Greyscale

Regarding claim 12, Xu of the combination discloses “a slip ring with the protrusions #574 as slips that bitingly engage a surface such as a wall of a casing or open hole as the sleeve #524 radially expands in response to a first portion #573 of the inner surface #571 engaging a mating surface. The protrusions #574 can circumferentially surround the entirety of the sleeve #524” ¶0076; however does not explicitly disclose wherein the slip comprises an at least one slip groove that forms a lateral opening in the slip that is defined by a depth that extends from a slip outer surface to a slip inner surface.  
Roberts teaches “a slip assembly for engaging a downhole tool and preventing it from rotating within a casing comprises a frangible ring and a plurality of slip pads supported on the ring, the slip pads preferable engaging the downhole tool by a tongue and groove mechanism” – abstract. Specifically teaching wherein the slip (Fig 2 #20) comprises an at least one slip groove (as best identified by Fig 2 #21) that forms a lateral opening (Fig 2) in the slip that is defined by a depth (Fig 2) that extends from a slip outer surface to a slip inner surface.  

Regarding claim 14, Xu of the combination discloses wherein the carrier ring [is configured to elongate upward to 20% with respect to its original shape without fracturing - (163.217 Us CONV 35”seal #528 also includes a collar #544 that is positioned between the seal #528 and the second frustoconical portion #520. The collar #544 has a wall #548 whose thickness is tapered due to a radially inwardly facing frustoconical surface #552 thereon. The varied thickness of the wall 548 allows for thinner portions to deform more easily than thicker portions” – Xu - ¶0061; “to achieve the sealing properties, the seal has a percent elongation of about 10% to about 75%, specifically about 15% to about 50% and more specifically about 15% to about 25% based on the original size of the seal” Xu - ¶0078). 
Regarding claim 15, Xu of the combination discloses wherein an inner flowbore (#580) of the double cone [#514] comprises an inner diameter in a bore and wherein the guide assembly [570 and 562] comprises shear threads (#566 force failing member); however the combination does not explicitly disclose wherein the borehole comprises an inner diameter in a bore range of 1 inch to 6 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the downhole tool as required by the design criteria (i.e. pipe size to be isolated). A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955).
claim 16, the combination discloses the downhole setting system of claim 15; however does not explicitly disclose wherein a longitudinal length of the downhole tool after setting is in a set length range of at least 5 inches to no more than 20 inches. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the downhole tool as required by the design criteria (i.e. pipe size to be isolated). A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xu and Roberts as applied to claim 12 above, and further in view of In further view of Parekh et al. (US 20180135369).
Regarding claim 13, the combination discloses the downhole setting system of claim 12; however does not explicitly disclose wherein the slip comprises an at least one hollowed insert. 
Parekh teaches a hollow insert (#70A) comprising a shell (#100) completely encompassing an empty core (#110) as explained ¶0028.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Parekh, to substitute the protrusions #574 of Xu with the hollow inserts of Parekh for the purpose of effectively biting into the casing and yet at the same time can be easily removed due to the hollow interior.
Allowable Subject Matter
Claim(s) 17 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record comprise Xu, Roberts and Parekh. While the prior art discloses the downhole setting system of claim 15 and wherein the double cone further comprises a ball seat (a ball seat (Fig 9A #532 and shown in Fig 9B with ball #578 seated) formed within an inner flowbore (#580), and the guide assembly [Fig 9A #570 and 562]; the prior art does not disclose comprising a guide insert disposed, at least partially, within a support cone (as in Claim 17) or discloses wherein in a run-in position, the tension mandrel [#560] comprises a ball track groove, wherein the double cone [#514] comprises a ball cavity, and wherein during run-in a ball is within the ball cavity, and also engaged with the ball track groove (as recited in Claim 18).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        03 Jan 2022